                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION




YUHANNA ABDULLAH SHERRIFF,               )
    ID # 38343-177,                      )
          Petitioner,                    )             CIVIL ACTION NO.
vs.                                      )
                                         )             3:19-CV-1579-G (BH)
M. UNDERWOOD, Warden,                    )
        Respondent.                      )




         ORDER ACCEPTING FINDINGS AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE

      After reviewing all relevant matters of record in this case, including the findings,

conclusions, and recommendation of the United States Magistrate Judge and any

objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the court is of the opinion

that the findings and conclusions of the magistrate judge are correct and they are

accepted as the findings and conclusions of the court. For the reasons stated in the

findings, conclusions, and recommendation of the United States Magistrate Judge, the

28 U.S.C. § 2241 habeas petition is DISMISSED without prejudice.

      To the extent that a certificate of appealability is required, in accordance with

Fed. R. App. P. 22(b) and 28 U.S.C. § 2253(c) and after considering the record in this

case and the recommendation of the magistrate judge, the court DENIES petitioner a

certificate of appealability.   The court adopts and incorporates by reference the
magistrate judge’s findings, conclusions and recommendation in support of its finding

that the petitioner has failed to show (1) that reasonable jurists would find this court’s

“assessment of the constitutional claims debatable or wrong,” or (2) that reasonable

jurists would find “it debatable whether the petition states a valid claim of the denial of

a constitutional right” and “debatable whether [this Court] was correct in its procedural

ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000)*.

       If the petitioner files a notice of appeal, he must pay the $505.00 appellate filing


*
     Rule 11 of the Rules Governing §§ 2254 and 2255 Cases, as amended effective
on December 1, 2009, reads as follows:

                     (a) Certificate of Appealability. The district
                     court must issue or deny a certificate of
                     appealability when it enters a final order
                     adverse to the applicant. Before entering the
                     final order, the court may direct the parties to
                     submit arguments on whether a certificate
                     should issue. If the court issues a certificate,
                     the court must state the specific issue or issues
                     that satisfy the showing required by 28 U.S.C.
                     § 2253(c)(2). If the court denies a certificate,
                     the parties may not appeal the denial but may
                     seek a certificate from the court of appeals
                     under Federal Rule of Appellate Procedure 22.
                     A motion to reconsider a denial does not
                     extend the time to appeal.

                     (b) Time to Appeal. Federal Rule of Appellate
                     Procedure 4(a) governs the time to appeal an
                     order entered under these rules. A timely
                     notice of appeal must be filed even if the
                     district court issues a certificate of
                     appealability.

                                           -2-
fee or submit a motion to proceed in forma pauperis and a properly signed certificate of

inmate trust account.

      SO ORDERED.

August 20, 2019.




                                        ___________________________________
                                        A. JOE FISH
                                        Senior United States District Judge




                                         -3-
